


116 HR 7271 IH: ‘SNAP Provisions to Lower Undue Struggle Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7271
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Mr. Rush introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To amend the Food and Nutrition Act of 2008 to permit supplemental nutrition assistance program benefits to be used to purchase additional types of items and to increase the amount of such benefits.


1.Short titleThis Act may be cited as the ‘SNAP Provisions to Lower Undue Struggle Act of 2020 or the SNAP PLUS Act of 2020. 2.AmendmentsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
(1)in section 3— (A)in subsection (k)—
(i)in paragraph (1) by striking hot foods or hot food products ready for immediate consumption other than those authorized pursuant to clauses (3), (4), (5), (7), (8), and (9) of this subsection,;  (ii)by striking and (9) the last place it appears and inserting (9); and
(iii) by inserting before the period at the end the following:  , and (10) vitamins, (including supplements), medicines, prepared foods fit for immediate consumption, hot foods, cleaning supplies, paper products, other household supplies, and personal hygiene items ; (B)by inserting after subsection (o) the following:

(o–1)Personal hygiene items means items identified in rules prescribed by the Secretary designed to help encourage personal germ control and cleanliness, and including toothbrushes, toothpaste, soap, shampoo, deodorant, and menstrual hygiene products.; and (C) by inserting after subsection (m) the following:

(m–1)Menstrual hygiene products means menstrual cups, and sanitary napkins and tampons, that conform to applicable industry standards.; and (2)in section (8)(a) by adding at the end the following:

The value of the allotment shall be increased by $20 per day annually beginning on October 1, adjusted to reflect changes for the 12-month period ending the preceding November 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..

